IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 72 WM 2017
                                           :
                   Respondent              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
WILLIAM JOSEPH ALBERSTADT,                 :
                                           :
                   Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 26th day of October, 2017, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.